Citation Nr: 0518282	
Decision Date: 07/05/05    Archive Date: 07/14/05	

DOCKET NO.  02-15 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension on account of being in 
need of the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
October 1952 to September 1956, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  In November 2003, the Board returned the case to the 
RO for additional development, and the case was subsequently 
returned to the Board for final appellate review.  

In November 2004, the Board entered a decision affirming the 
RO's denial of the benefit sought on appeal.  Unbeknownst to 
the Board, the veteran had undergone a VA examination prior 
to the date of the Board's decision, and the Board did not 
consider the report of that examination in the November 2004 
BVA decision.  Consequently, in April 2005, the Board vacated 
the November 2004 decision.  This decision replaces the 
Board's November 2004 decision.


REMAND

A preliminary review of the record discloses, as indicated 
above, the Board did not consider pertinent evidence in the 
veteran's claim, specifically a report of an October 2004 VA 
examination.  The Board also observes that the RO has also 
not considered this evidence, and the veteran's 
representative stated in a May 2005 Informal Hearing 
Presentation to the Board that "we have no additional 
argument until it has been considered by the agency of 
original jurisdiction.  We do not waive local jurisdiction."  

Since the veteran has the right to have this evidence 
consider by the RO as an initial matter, 38 C.F.R. § 19.37, 
this case must be return to the RO to address this matter.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In that case, the 
Federal Circuit Court held that 38 U.S.C.A. § 7104(a) 
provides that "[a]ll questions" in a matter subject to 
decision by the Secretary shall be subject to "one review on 
appeal" to the Secretary, with the final decision on such 
appeals being made by the Board.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

The RO should consider all evidence 
associated with the claims file since the 
April 2004 Supplemental Statement of the 
Case.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

